Citation Nr: 0912790	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  05-24 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from October 1978 to October 1981.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a January 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota, which denied the Veteran's claims of 
entitlement to service connection for bilateral hearing loss 
and tinnitus.  The Veteran disagreed with the RO's decisions 
and perfected an appeal as to each issue.

In a January 2008 decision, the Board remanded the Veteran's 
hearing loss and tinnitus claims for further evidentiary 
development.  Such was completed, and the agency of original 
jurisdiction (AOJ) readjudicated the Veteran's claims in a 
March 2008 supplemental statement of the case (SSOC).  The 
Veteran's claims file has been returned to the Board for 
further appellate review.

Issues not on appeal

In its January 2008 decision, the Board also denied the 
Veteran's requests to reopen previously denied claims of 
entitlement to service connection for Hepatitis C, 
posttraumatic stress disorder (PTSD), and a psychiatric 
disability other than PTSD.  The Board's decision is final.  
See 38 C.F.R. § 20.1100 (2008).


FINDINGS OF FACT

1.  The competent medical evidence of record does not support 
a finding that bilateral hearing loss currently exists.

2.  The competent medical evidence of record does not support 
a finding that a relationship exists between the Veteran's 
currently diagnosed tinnitus and his military service.

CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).

2.  Tinnitus was not incurred in or aggravated by active 
military service.                38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for bilateral hearing 
loss and tinnitus.  
Because the two issues on appeal involve the application of 
identical law to virtually identical facts, for the sake of 
economy the Board will address them together.

In the interest of clarity, the Board will address the 
pertinent law and regulations and their application to the 
facts and evidence.

Stegall concerns

As was alluded to in the Introduction, the Board remanded 
this case in January 2008.  In essence, the Board instructed 
the AOJ to contact the Veteran and request information 
concerning the Veteran's approximate dates of treatment and 
addresses for United Hospital, St. Joseph's Hospital, Cedar 
Ridge Treatment Center and Regions.  If additional 
information was received, the AOJ was to attempt to obtain 
the medical records.  Additionally, the Board instructed the 
AOJ to obtain copies of the Veteran's Social Security 
Administration (SSA) determination records.  The AOJ was then 
to readjudicate the Veteran's claims. 

On February 25, 2008, the RO sent the Veteran a written 
request for the above-mentioned treatment information.  The 
RO included five copies of VA 
Form 21-4142. Authorization and Consent to Release 
Information, and instructed the Veteran to fill them out so 
that VA could obtain his medical records.  The Veteran did 
not respond to the letter.

Additionally, the Veteran's SSA determination records were 
obtained and associated in the claims folder.  Subsequently, 
in the March 27, 2008 SSOC, the RO continued the denial of 
the Veteran's service connection claims for hearing loss and 
tinnitus.  

Thus, the Board's remand instructions have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated October 12, 2004, including evidence of "a 
relationship between your disability and an injury, disease, 
or event in military service."  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claims in the above-referenced 
October 2004 letter, whereby the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised in the October 2004 letter that VA would assist 
him with obtaining relevant records from any Federal agency, 
including records from the military and VA Medical Centers.  
The Veteran was also advised in the letter that a VA 
examination would be provided if necessary to decide his 
claim.  With respect to private treatment records, the 
October 2004 letter informed the Veteran that VA would make 
reasonable efforts to obtain non-Federal evidence.  Included 
with the letter were copies of VA Form 21-4142, Authorization 
and Consent to Release Information.  

The October 2004 letter further emphasized: "If the evidence 
is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original 
letter.]

The Veteran was also provided with the "give us everything 
you've got" requirement contained in 38 C.F.R. § 3.159(b).  
See the October 2004 letter, page 2.  However, the Board 
notes that 38 C.F.R. § 3.159 was revised, effective May 30, 
2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments [which apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008], among other 
things, removed the notice provision requiring VA to request 
the Veteran to provide any evidence in the Veteran's 
possession that pertains to the claims.  See 38 C.F.R. 
§ 3.159(b)(1).  

Finally, there has been a significant Court decision 
concerning the VCAA which is pertinent to the Veteran's 
claims.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

In this case, element (1) is not at issue, and the Veteran 
was provided appropriate notice as to elements (2) and (3) as 
detailed above.  The Veteran was provided specific notice as 
to elements (4) and (5), degree of disability and effective 
date, in a March 20, 2006 letter from the RO.  In any event, 
because the Veteran's claims are being denied, elements (4) 
and (5) are moot.

The Board notes that the Veteran was not provided complete 
notice of the VCAA prior to the initial adjudication of his 
claims in January 2005.  The Board is of course aware of the 
Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), which appears to stand for the proposition that VCAA 
notice must be sent prior to adjudication of an issue by the 
RO.  Crucially, following the issuance of the March 2006 
Dingess letter, the Veteran was allowed the opportunity to 
present evidence and argument in response.  The Veteran's 
claims were readjudicated in the June 2006 and March 2008 
supplemental statements of the case (SSOCs), after the 
Veteran submitted more evidence.  See Overton v. Nicholson, 
20 Vet. App. 427, 437 (2006) [a timing error may be cured by 
a new VCAA notification followed by a readjudication of the 
claim].  The Veteran has pointed to no prejudice or due 
process concerns arising out of the timing of the VCAA 
notice.  The Board accordingly finds that there is no 
prejudice to the Veteran in the timing of the VCAA notice.

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case as to this issue. Therefore, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
appellant].



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  
In particular, the Veteran's service treatment records, 
personnel records, VA outpatient treatment records, and SSA 
records have been associated with the claims folder.  
Further, the Veteran was afforded a VA audiological 
examination in October 2004.  The Veteran has identified no 
additional evidence. 

In a March 10, 2009 written brief, the Veteran's 
representative argued that the October 2004 VA examination 
was inadequate because the VA examiner did not provide a 
rationale for her opinion.  See the March 10, 2009 Written 
Brief Presentation.  The board rejects this contention.  The 
October 2004 VA examiner indicated review of the Veteran's 
claims file and specifically noted that the Veteran's 
audiometric thresholds were normal by VA standards upon 
discharge from military service.  The examiner also noted the 
Veteran's prior history, to include his alleged history of 
noise exposure in basic training and as an airstrip worker.  
Further, the examiner noted no post-service noise exposure.  
The examiner also indicated the circumstances under which the 
audiological tests were performed, and deemed the Veteran an 
"unreliable responder."  Based on these findings and tests, 
the VA examiner determined that any hearing loss and tinnitus 
currently in existence was not likely related to noise 
exposure in service.  See the October 2004 VA examiner's 
report.  In short, the Veteran's contention as to the 
inadequacy or invalidity of the October 2004 VA audiological 
examination is without merit.  
  
The Court has held that VA's duty to assist a claimant in 
developing the facts and evidence pertinent to a claim is not 
a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991); see also Caffrey v. Brown, 6 Vet. App. 377, 383 
(1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  It 
appears that the Veteran did not fully cooperate with the VA 
examiner.  In any event, if the Veteran believed that the VA 
audiological examination was not representative of his true 
condition, he was free to submit competent medical evidence 
to the contrary.  He did not do so.  See 38 U.S.C.A. 
§ 5107(a) [it is a claimant's responsibility to support a 
claim for VA benefits].  

Additionally, as noted above, the AOJ attempted to obtain 
more information from the Veteran regarding specific 
treatment dates and addresses of United Hospital, St. 
Joseph's Hospital, Cedar Ridge Treatment Center and Regions.  
See the January 2008 remand by the Board; see also the 
February 2008 request letter from the AOJ to the Veteran.  
The Veteran failed to respond to this letter, and provided no 
pertinent information about these treatment centers at any 
time after the January 2008 Board decision.  The Court has 
held that "[i]f a veteran wishes help, [he] cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence."  See Wood, supra.  The Board finds that the 
Veteran has been accorded ample opportunity to present 
evidence in support of his claims.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has declined the option of a personal hearing.

Accordingly, the Board will proceed to a decision.



Relevant law and regulations

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002).  

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d) 
(2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service connection - hearing loss

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2008).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).

When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service. See Hensley, 
supra.  

Continuity of symptomatology

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2008).

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  See 38 C.F.R. 
§ 3.303(b) (2008); see also Savage v. Gober, 10 Vet. App. 
488, 495-496 (1997). 
In Voerth v. West, 13 Vet. App. 117, 120 (1999), the Court 
stated that in Savage it had clearly held that 38 C.F.R. § 
3.303 does not relieve the claimant of his burden of 
providing a medical nexus.



Analysis

In essence, the Veteran claims that his alleged hearing loss 
and tinnitus are related to his active duty military service. 

As noted above, in order to establish service connection for 
the claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson, supra.

The October 2004 VA examination report indicates a current 
diagnosis of tinnitus.  Accordingly, Hickson element (1) is 
met as to the Veteran's tinnitus claim.  

With respect to the Veteran's hearing loss claim, no medical 
evidence of record indicates that the Veteran currently has 
bilateral hearing loss.  Significantly, the October 2004 VA 
examiner determined that the Veteran was an "unreliable 
responder," and could not elicit objective audiological test 
results.  See the October 2004 VA examiner's report, pages 2 
and 3.  As has been discussed above, the Board has rejected 
the Veteran's argument that the examination was inadequate.

Significantly, there is no evidence of record which in fact 
indicates that the veteran has hearing loss.

Pertinently, in November 2000, a VA outpatient examination 
indicated that with respect to "hearing," the Veteran 
"denies tinnitus, vertigo, earaches, infection, or 
discharge."  See the November 9, 2000 History and Physical 
Exam.  Further, a February 11, 2005 VA treatment record 
indicates that the Veteran's "[s]peech is appropriate as is 
hearing."  Finally, an April 11, 2006 VA report showed 
"hearing normal as to spoken tone."  See the February 111, 
2005 History and Physical Exam; see also the April 11, 2006 
VA discharge summary.  

The Veteran has presented no medical evidence to the 
contrary.  In particular, there are no post-service 
outpatient treatment or other medical records which document 
the claimed bilateral hearing loss.  The Board adds that the 
Veteran has had ample opportunity to secure medical evidence 
in his favor and submit the same to VA.  
He has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) 
[it is a claimant's responsibility to support a claim for VA 
benefits].  Indeed, the Board remanded these issues in 
January 2008 to allow the Veteran another opportunity to 
submit information regarding any medical treatment for 
hearing loss.  As noted above, the Veteran was unresponsive 
to the AOJ's February 2008 request letter.

To the extent that the Veteran himself, or his 
representative, believes that he has current hearing loss 
congruent with the provisions contained in 38 C.F.R. § 3.385, 
it is well established that lay persons without medical 
training, such as the Veteran, are not competent to comment 
on medical matters such as diagnosis, date of onset or cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 491, 
494-5 (1992) see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  The Veteran's 
statements offered in support of his hearing loss claim are 
not competent medical evidence and do not serve to establish 
the existence of a current disability.  

In the absence of any diagnosed hearing loss, service 
connection may not be granted.  See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection cannot be granted if the 
claimed disability does not exist].  Accordingly, Hickson 
element (1) has not been met as to the Veteran's hearing loss 
claim, and it fails on this basis alone.

With respect to Hickson element (2), the Board notes that the 
evidence of record does not indicate that the Veteran is a 
veteran of combat, and he does not appear to so contend.  The 
combat presumptions are therefore not applicable. See 
38 U.S.C. § 1154 (West 2002); 38 C.F.R. § 3.304(d) (2008).  

The Board will separately address disease and injury.  
Concerning in-service disease, the Veteran's service 
treatment records are completely normal with respect to the 
Veteran's ears and hearing.  His October 16, 1981 separation 
physical examination, including audiology testing, was 
pertinently negative.  During service, he voiced no complains 
pertaining to tinnitus, ringing in his ears, or hearing loss.  
There was one complaint of left ear pain after swimming in 
July 1980, with no subsequent complaints, diagnosis or 
treatment.  In-service incurrence of disease is not shown as 
to both tinnitus and hearing loss.

Concerning in-service injury, the Veteran appears to contend 
that his currently diagnosed tinnitus and alleged hearing 
loss were caused by exposure to loud noises in service, to 
include during basic training and while working on an 
airstrip.
The Board wishes to make it clear that it does not 
necessarily disbelieve that the Veteran may have been exposed 
to noise during service, as were millions of other veterans.  
However, the evidence of record does not support the 
Veteran's contention that he sustained any injury thereby.  
Pertinently, the Veteran's service personnel records indicate 
that the Veteran was a cook.  The Veteran's medical records 
are pertinently negative for any ear injuries.  As noted 
above, the Veteran's October 1981 separation examination was 
negative for any ear injury or hearing disability.  

Significantly, there is no mention of ear problems by the 
Veteran until he filed his initial claim of entitlement to VA 
benefits in September 2004, almost 23 years after he left 
military service in October 1981.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper 
to consider the veteran's entire medical history, including 
the lengthy period of absence of complaint with respect to 
the condition he now raised]; see also Shaw v. Principi, 3 
Vet. App. 365 (1992) [a veteran's delay in asserting a claim 
can constitute negative evidence that weighs against the 
claim].  The lack of any evidence of ear problems for over 
two decades after service [with respect to tinnitus, as there 
is no evidence of bilateral hearing loss at all], and the 
filing of the claim for service connection over twenty years 
after service, is itself evidence which tends to show that no 
injury to the ear was sustained in service.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) [the 
definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence]; see also 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) [affirming 
Board where it found that veteran failed to account for the 
lengthy time period after service for which there was no 
clinical documentation of the claimed condition].  

Thus, the Board rejects the notion that acoustic trauma and 
resulting ear damage should be conceded.  There is no 
objective, contemporaneous evidence that the Veteran 
sustained acoustic trauma in the performance of his duties, 
and there is no evidence of tinnitus in service or for 
decades thereafter.

Accordingly, Hickson element (2) is not met as to both 
issues.  The Veteran's tinnitus claim fails on this basis 
alone.  The Veteran's hearing loss claim fails on this basis 
as well.  

For the sake of completeness, with respect to Hickson element 
(3), medical nexus, the October 2004 VA examiner specifically 
indicated that the Veteran's tinnitus is "not likely . . . 
related to military service."  Likewise, the examiner noted 
that it is "not likely that [any] hearing loss is related to 
noise exposure while in the service."         See the 
October 2004 VA examiner's report, page 4.  The Veteran has 
not provided any medical evidence to the contrary.  

Indeed, in the absence of a current disability [hearing loss] 
or an in-service disease or injury to the ears [hearing loss 
and tinnitus], a medical nexus opinion linking Hickson 
elements (1) and (2) is a manifest impossibility.  

To the extent that the Veteran himself, or his 
representative, contends that a medical relationship exists 
between his current hearing problems and service, their 
opinions are entitled to no weight of probative value.  See 
Espiritu, supra.

To the extent that the Veteran is presenting an argument that 
he had tinnitus and hearing loss in service and continuously 
thereafter [see the October 2004 VA examiner's report, page 
2], the Board is of course aware of the provisions relating 
to continuity of symptomatology, discussed above.  See 
38 C.F.R. § 3.303(b) (2008).  However, there is no competent 
medical evidence supporting this argument.  

As was noted above, tinnitus was not identified in service, 
and it was initially diagnosed decades after service.  In the 
interim, there were no complaints of, or treatment for, 
tinnitus.  Hearing loss was never identified during or after 
service.   
Supporting medical evidence is required.  See Voerth v. West, 
13 Vet. App. 117, 120-1 (1999) [there must be medical 
evidence on file demonstrating a relationship between the 
veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  Such evidence is 
lacking in this case.  See Maxson, supra.  Accordingly, 
service connection may not be established via continuity of 
symptomatology under 38 C.F.R. § 3.303(b).

Hickson element (3), medical nexus, has not been satisfied as 
to both issues, and the claims also fail on this basis.  

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
Veteran's claims of entitlement to service connection for 
hearing loss and tinnitus.  Hickson elements (1), (2), and 
(3) have not been met with respect to the Veteran's hearing 
loss claim, and Hickson elements (2) and (3) have not been 
met with respect to the Veteran's tinnitus claim.  Therefore, 
contrary to the assertions of the Veteran's representative, 
the benefit of the doubt rule is not for application because 
the evidence of record is not in relative equipoise.  
The benefits sought on appeal are accordingly denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.


____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


